Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 have been amended. Claim 16 has been canceled. Claims 17-21 have been newly added. Claims 1-15 and 17-21 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/26/2021 was filed after the mailing date of the non-final rejection on 03/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	The terminal disclaimer filed on 10/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,673,849 and 9,825,947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 6 –
displaying first new information in the scanning application;
displaying second new information in the application of the another computing device…
sending information related to the one or more scanned application features from the computing device to a processing system…
authenticating a user based in part on authenticating the application on the another computing device and authenticating the user login information, wherein the user login information is associated with the user.

Claim 12 –
selecting the at least one application feature;
launching a scanning application on the mobile computing device;
providing user login information to the scanning application;
displaying first new information on the mobile computing device via the application;
displaying second new information on the mobile computing device via the scanning application;
selecting a scanning application feature when the first new information is the same as the second new information;

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/David J Pearson/Primary Examiner, Art Unit 2438